Per Curiam. —
The corporation is not a creditor. The contract was made with the person who executed it. He charged the price of the work as his proper debt, took a promissory note for it, and filed a claim — all in his own name. The corporation might have set the curb-stone without the proprietor’s consent, and charged the property with the price of it, but it has not done so. It had given a general order to its stone-setter to execute all necessary curbing within the district, but under an agreement that he should collect his own moneys when he could, and that it should be only eventually liable. This, though it made the corporation a surety, gave it no right to charge the property with a lien.
Decree affirmed.